DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 9/28/2020. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:
“two filter housing” should read —two filter housings— (see claim 20, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 20 recite(s) the limitation “where two filter housing[s] are provided coupled in series with a particulate filter element located in an upstream housing.” in lines 2-3. This limitation is unclear. Do the two filter housings contain a coalescing filter element per claim 11? Is the downstream filter housing the only housing with the coalescing filter element? Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim 20 recites the limitation “an upstream housing” in line. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the limitation refers to one of the two filter housings of claim 20, line 2; or another, third, filter housing. As such, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation has been interpreted to be the upstream filter housing of the two filter housings of claim 20, line 2.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 10786770. This is a statutory double patenting rejection.
Claim(s) 1 in 10786770 contain(s) all of the limitations of claims 2-6 in the current application.
Claim(s) 2 in 10786770 contain(s) all of the limitations of claim 7 in the current application.
Claim(s) 3 in 10786770 contain(s) all of the limitations of claim 8 in the current application.
Claim(s) 4 in 10786770 contain(s) all of the limitations of claim 1 & 10 in the current application.
Claim(s) 5 in 10786770 contain(s) all of the limitations of claims 2 & 11 in the current application.
Claim(s) 6 in 10786770 contain(s) all of the limitations of claims 3 & 12 in the current application.
Claim(s) 7 in 10786770 contain(s) all of the limitations of claims 4 & 13 in the current application.
Claim(s) 8 in 10786770 contain(s) all of the limitations of claims 5 & 14 in the current application.
Claim(s) 9 in 10786770 contain(s) all of the limitations of claims 6 & 15 in the current application.
Claim(s) 10 in 10786770 contain(s) all of the limitations of claims 7 & 16 in the current application.
Claim(s) 11 in 10786770 contain(s) all of the limitations of claims 8 & 17 in the current application.
Claim(s) 12 in 10786770 contain(s) all of the limitations of claims 9 & 18 in the current application.
Claim(s) 13 in 10786770 contain(s) all of the limitations of claims 1, 10, & 19 in the current application.
Claim(s) 14 in 10786770 contain(s) all of the limitations of claim 20 in the current application.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9 of prior U.S. Patent No. 9718011. This is a statutory double patenting rejection.
Claim(s) 1 in 9718011 contain(s) all of the limitations of claims 2-7 in the current application.
Claim(s) 2 in 9718011 contain(s) all of the limitations of claims 1 & 8 in the current application.
Claim(s) 3 in 9718011 contain(s) all of the limitations of claim 9 in the current application.
Claim(s) 4 in 9718011 contain(s) all of the limitations of claim 10 in the current application.
Claim(s) 5 in 9718011 contain(s) all of the limitations of claims 2-7 & 11-16 in the current application.
Claim(s) 6 in 9718011 contain(s) all of the limitations of claims 1, 8 & 17 in the current application.
Claim(s) 7 in 9718011 contain(s) all of the limitations of claims 9 & 18 in the current application.
Claim(s) 8 in 9718011 contain(s) all of the limitations of claims 10 & 19 in the current application.
Claim(s) 9 in 9718011 contain(s) all of the limitations of claim 20 in the current application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/ Examiner, Art Unit 1773